Citation Nr: 0940204	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-03 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on August 18, 
2009, which vacated a May 2009 Board decision and remanded 
the case for additional development.  The issue initially 
arose from a March 2007 rating decision issued by the 
Regional Office (RO) in Winston-Salem, North Carolina that 
granted service connection for PTSD and assigned a 30 percent 
evaluation.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  PTSD is characterized by symptoms including occupational 
and social impairment with no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms of depressed mood, 
occasional panic attacks, chronic sleep impairment, and mild 
memory loss.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in October 2006.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
October 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in March 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
October 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence. A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant VA and private 
treatment records pertaining to his PTSD claim have been 
obtained and associated with his claims file.  He has also 
been provided with a VA examination in February 2007 to 
assess the current state of his service-connected PTSD.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability.  See 38 C.F.R. § 4.1.  To evaluate the severity 
of a particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a) (2009).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).

In this case, the Veteran is currently assigned a 30 percent 
disability rating for PTSD under Diagnostic Code 9411.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on August 18, 
2009, which vacated a May 2009 Board decision and remanded 
the case for additional development.  The issue initially 
arose from a March 2007 rating decision issued by the 
Regional Office (RO) in Winston-Salem, North Carolina that 
granted service connection for PTSD and assigned a 30 percent 
evaluation.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  PTSD is characterized by symptoms including occupational 
and social impairment with no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms of depressed mood, 
occasional panic attacks, chronic sleep impairment, and mild 
memory loss.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in October 2006.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
October 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in March 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
October 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence. A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant VA and private 
treatment records pertaining to his PTSD claim have been 
obtained and associated with his claims file.  He has also 
been provided with a VA examination in February 2007 to 
assess the current state of his service-connected PTSD.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability.  See 38 C.F.R. § 4.1.  To evaluate the severity 
of a particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a) (2009).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).

In this case, the Veteran is currently assigned a 30 percent 
disability rating for PTSD under Diagnostic Code 9411.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work, is 
defiant at home, and is failing at school).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A rating action in March 2007 awarded the Veteran service 
connection for PTSD based on his duties in service.  His DD 
Form 214 indicated that the Veteran served in Vietnam, that 
his military occupational specialty was light weapons 
infantryman, and that he received a Combat Infantryman's 
Badge, indicative of combat exposure.  He was assigned a 30 
percent rating based on the medical evidence of record, as 
discussed below.

The Veteran was provided a VA psychiatric examination in 
February 2007.  The examining psychologist indicated that the 
Veteran's claims folder had been reviewed.  At that time, the 
Veteran reported that he had not received any mental health 
treatment.  He did report ongoing treatment for skin cancer, 
as well as having had open heart surgery.  He had received no 
inpatient or outpatient treatment for any mental disorders.  
The Veteran reported that he had been married for 38 years 
and had a "wonderful" relationship with his wife and 
children.  At one point he stated that he "g[ot] along OK 
with people", but also stated that he prefers to be by 
himself and has a low tolerance for people.  At other times, 
he reported that he was unable to get along with others and 
has difficulties due to his need to be right and his temper.  
He was employed as a truck driver, worked at the same job for 
2 to 5 years, and lost "a few days" of work due to 
nightmares and lack of sleep.

Upon examination, he was clean, neatly groomed, and casually 
dressed.  His psychomotor activity and speech were 
unremarkable, his mood was euthymic, and his affect was 
appropriate.  His attitude towards the examiner was friendly 
and relaxed.  The Veteran was oriented in all spheres, and 
his thought process was unremarkable.  The Veteran did not 
report any hallucinations and no delusions were noted.  The 
Veteran's judgment was intact and he acknowledged that he had 
a problem.  He was able to appropriately interpret proverbs.  
He was able to spell a word forward and backwards, but was 
unable to perform serial 7s.  The Veteran reported that he 
had memory difficulties; his remote and recent memory were 
normal, but he reported moderate impairment of his immediate 
memory.  The Veteran did not report any panic attacks or 
obsessive or ritualistic behavior.  He reported homicidal 
thoughts without plan or intent and passing suicidal thoughts 
without plan or intent.

The Veteran reported difficulty falling and staying asleep 
and nightmares, which caused him to feel "drug out" the 
next day.  While sleep problems occurred daily, nightmares 
occurred approximately every two months.  The Veteran also 
reported symptoms including recurrent and distressing 
recollections of his traumatic experiences, irritability, 
difficulty concentrating, hypervigilance, an exaggerated 
startle response, diminished interest in activities, and 
efforts to avoid stimuli that remind him of his traumatic 
experiences.

The examiner assessed the Veteran's symptoms as productive of 
severe problems with traveling and moderate problems with 
other recreational activities.  The examiner determined that 
they did not produce significant problems in intimate or 
family relationships.  However, the Veteran reported 
employment difficulties secondary to decreased memory and 
concentration.  The examiner opined that these problems 
appeared to make employment difficult but did not preclude 
employment. The examiner stated that the Veteran's prognosis 
was guarded given the chronicity of his symptoms, although he 
might improve with treatment.  The examiner assigned a global 
assessment of functioning score (GAF) of 55.  The examiner 
noted that, in addition to his PTSD, the Veteran also 
exhibited an adjustment disorder secondary to his medical 
problems.  However, the examiner stated that she was unable 
assign a separate GAF for the Veteran's PTSD alone, since his 
diagnoses were mutually aggravating.

In support of his claim, the Veteran submitted a letter dated 
in March 2007 from E.W.H., M.D., a private psychiatrist.  The 
letter indicated that Dr. H. examined the Veteran a few days 
after his VA psychiatric examination.  He noted the Veteran's 
report that he averaged 4 to 4 1/2 hours of sleep per night, 
had nightmares at least two times per month, had flashbacks 
two times per month, and had panic attacks lasting at least 
10 minutes about once per month.  He related that the Veteran 
reported intrusive thoughts, hypervigilance, and that he 
could not tolerate anyone behind him, but, he did socialize 
occasionally with family and friends.  Dr. H. reported that 
the Veteran's recent memory was mildly impaired, but to an 
extent that he could not remember what he read and got lost 
when travelling.  The Veteran reported auditory and visual 
hallucinations.  He also reported feeling depressed 75% of 
the time, with no energy and little interest in things, 
occasional crying spells, and agitation.  Dr. H. opined that 
the Veteran was moderately compromised in his ability to 
sustain social relationships and mildly compromised in his 
ability to sustain work relationships.  He prescribed 
trazadone to assist the Veteran with sleep and Wellbutrin 
(buproprion) to help control depressive symptoms.  A GAF 
score of 40 was assigned.

Treatment records from Dr. H. for the period of February 2007 
to July 2007 indicate that the Veteran reported similar 
symptoms and continued to be assigned a GAF of 40.  

Analysis

Based on the evidence of record, the Board finds that the 
Veteran's service-connected PTSD has been manifested by no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).  The evidence demonstrates PTSD 
symptoms including depressed mood, occasional panic attacks, 
and chronic sleep impairment.  Although during the appeal the 
Veteran had complaints of rare suicidal and homicidal 
ideation, and auditory and visual hallucinations, both of 
which are indicative of a rating in excess of 30 percent, the 
Board notes that the Veteran did not exhibit any other traits 
of a higher evaluation.  In fact, the Veteran is married with 
"wonderful" family relationships, continues to hold a job, 
gets "along OK with people", has panic attacks only once or 
twice a month, socializes with friends and family, was clean 
and neatly groomed and his mental status examination found 
mild memory loss, unremarkable speech and thought processes, 
and intact judgment.  

There is no probative evidence of PTSD symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood warranting an assignment of 50 percent 
rating.  Nor is there probative evidence of symptoms such as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships warranting a 70 percent disability rating.  

GAF scores of 55 and 40 were listed in a February 2007 VA 
examination and private treatment records dated March 2007 
through July 2007, respectively.  The competent medical 
evidence of record reflects that the Veteran has exhibited 
symptoms that appear to be more consistent with moderate 
symptoms associated with the assigned GAF score of 55.  The 
evidence reflects that he has exhibited none of the symptoms 
identified in the DSM-IV as major (GAF scores ranging from 31 
to 40) on a continuous basis.  For instance, he at no time 
described an avoidance of friends or neglect of family, nor 
was he found to have speech illogical, obscure, or 
irrelevant.  Furthermore, the Veteran's private physician 
stated in his March 2007 letter that the Veteran was 
moderately compromised in his ability sustain social 
relationships and mildly compromised in his ability to 
sustain work relationships.

In the Joint Motion for Remand, it was indicated that GAF 
scores indicated a greater impairment than that noted in the 
Board decision.  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  However, the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue.  The GAF score must 
be considered in light of the actual symptoms of the 
Veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 30 percent rating.  The Veteran is 
employed, and has been married for over 38 years.  While he 
described hallucinations at his residence, he described no 
interference with his employment caused by PTSD.  Further, 
while the private examiner assigned a GAF score of 40, as 
previously stated, his overall opinion that the Veteran had 
moderate social impairment and only mild occupational 
impairment is consistent with the determination of the VA 
examiner in February 2007.  Neither examiner provided an 
assessment consistent with symptoms indicative of impairment 
greater than 30 percent.  

The Board has provided ample reasons and bases for this 
decision, and has based its' determination on the evidence of 
record and the conclusions drawn by the medical experts in 
the field.  The aforementioned discussion makes clear that 
the Veteran's PTSD symptomatology has resulted in a 
disability picture that more nearly approximates the level of 
occupational and social impairment contemplated for a 30 
percent rating under the applicable rating criteria.  
Therefore, the Board finds a rating in excess of 30 percent 
is not warranted.  As the criteria for the next higher, 50 
percent, rating for PTSD have not been met, it logically 
follows that criteria for an even higher rating (70 percent) 
likewise have not been met.  

The Board acknowledges the Veteran's contentions that his 
PTSD is more severely disabling.  However, as noted above, 
the Veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The Veteran reported a few days of missed work due 
to lack of sleep and difficulties with interpersonal 
relationships at work; however, he continues to hold a job 
for the past 2 to 3 years and there is no evidence of a 
"marked" interference with employment.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


